SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 21, 2009 Bergio International, Inc. (Exact name of registrant as specified in its charter) Delaware 333-150029 N/A (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 12 Daniel Road EastFairfield, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(973) 227-3230 Alba Mineral Exploration, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On October 21, 2009, we filed a Certificate of Amendment with the Delaware Secretary of State in order to change our name to “Bergio International, Inc.” and to implement a forward split of our common shares on the basis of 12 shares for every share issued and outstanding.The total number of authorized shares has not been changed by this action. A copy of the Certificate of Amendment is attached hereto as Exhibit 3.1 and is incorporated by reference herein. In connection with this name change and forward split, we have the following new CUSIP number:084080 100.We have submitted the required information to FINRA and expect a new trading symbol in the coming weeks. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Exhibit No. Description Certificate of Amendment SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:October 22, 2009 Bergio International, Inc. By:/s/Berge Abajian Berge Abajian Chief Executive Officer
